DETAILED ACTION
RE: Bienvenue et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The supplemental response filed on 7/1/2022 is acknowledged and entered.
3.	Applicant’s election of Group I (claims 201-223) and species of (i) a first scFv domain comprising CDRs of SEQ ID NOs: 30, 32, 34, 42, 10 and 36, (ii) a second scFv domain comprising CDRs of SEQ ID NOs: 2, 4, 6, 8, 10 and 12, and (iii) non-small cell lung cancer in the reply filed on 7/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 201-226 are pending. Claims 224-226 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2022.
5.	Claims 201-223 are under examination.
6.	The elected second scFv domain comprising CDRs of SEQ ID NOs: 2, 4, 6, 8, 10 and 12 is found free of prior art. The search has been extended to a second scFv domain comprising CDRs of SEQ ID NOs: 24, 4, 6, 8, 10 and 12.

Information Disclosure Statement
7.	The information disclosure statements (IDS) submitted on 11/10/2020 and 6/15/2022 have been considered by the examiner.
Claim Objections
8.	 Claims 201 and 212 are objected to because a Markush-type claim should recite alternatives in a format such as “selected from the group consisting of A, B and C.”  
Claim 201 should be amended to recite “SEQ ID NOs: 30, 52 and 60” and “SEQ ID NOs: 8, 42 and 54”. Claim 212 should be amended to recite “SEQ ID NOs: 2, 18 and 24”.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 201-205 and 207-223 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Claims 201-205 and 209-223 encompasses antibodies (a first scFv domain) comprising mixed and matched 6 CDR sequences of different parental antibodies. 
Claims 207, 208, 212, 218 and 219 encompass antibodies comprising fragments of CDR sequences of a parental antibody because the phrase “comprising an amino acid sequence of SEQ ID NO” reads on a fragment of SEQ ID NO as small as two amino acid residues (the claims should be amended to recite “the amino acid sequence of SEQ ID NO”).
The specification discloses several scFv antibodies that bind 5T4 (page 102, Table 9), and each of the scFv antibodies comprises its unique 6 CDR sequences. The specification has not shown that the scFv domains comprising mixed and matched 6 CDR sequences from different parental scFv antibodies, and the scFv domains comprising fragments of the 6 CDR sequences of a parental scFv antibody are capable of binding to 5T4 antigen.  
It is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS filed on 6/15/2022). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982, IDS filed on 6/15/2022). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 145:33-36, 1994, IDS filed on 6/15/2022) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Additionally, Bendig (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, IDS filed on 6/15/2022) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest (see entire document, but especially Figures 1-3). This general strategy is still being used at the time of the instant invention as evidenced by Khantasup et al. (Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, 2015, 34(6): 404-417, see entire document, IDS filed on 1/9/2019). Khantasup et al. teaches: “The standard method involves grafting mouse complementarity-determining regions (CDRs) onto human framework regions (FRs). The critical objective is to prevent loss of antigen-binding affinity due to loss of original CDR conformations after CDR grafting. Several factors play a role in preventing loss of affinity, including proper selection of human template, compatibility between mouse CDRs and human FRs, and retention or back mutation of mouse FR residues at positions that maintain original CDR conformation” (see page 405, paragraph 1 and page 407, column 2, paragraph 4). Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. 
Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, the members of the genus having the claimed function. 
Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed. 

	
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 201-204, 206-213, 215-219 and 222-223 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dahlen et al. (US 2019/0169308, pub. date: 6/6/2019, effectively filed date: 4/22/2016).
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For this rejection, the limitation “comprising an amino acid sequence of SEQ ID NO” in claims 207, 208, 218 and 218 is interpreted as comprising a fragment of SEQ ID NO.
Dahlen et al. teaches a bispecific antibody comprising a first binding domain that binds to CD137 (4-1BB) and a second binding domain that binds to 5T4, wherein both the first the second binding domains are scFv ([0260], [0262]), the bispecific antibody is in a scFv2-Fc format ([0262]), the Fc comprises a hinge region (Fig. 1). The bispecific antibody binds to extracellular domains of human 5T4 and human 4-1BB ([0113], [0146], Examples 1-3 and 9), the binding domains are humanized ([0031)]. Dahlen et al. teaches that the bispecific antibody comprises from the N-terminus to C-terminus, a first scFv, a hinge domain, an Fc domain and a second scFv ([0080], Fig 1), comprising mutations in the framework region, wherein the mutations introduced a stabilizing disulfide bond (claim 47(b)). The second scFv binds human 5T4 comprising a VH of SEQ ID NO:9 and VL of SEQ ID NO:11. The amino acid sequence of SEQ ID NO: 9 is 100% identical to instant SEQ ID NO:38 and comprises instant SEQ ID NOs 30, 32 and 34.  The amino acid sequence of SEQ ID NO: 11 comprises instant SEQ ID NOs: 8, 10 and 36, is 98.9% identical to instant SEQ ID NO:40, 97.8% identical to instant SEQ ID NO:44, and 100% identical to the residues 1-107 of instant SEQ ID NO:130. The first binding domain binds 4-1BB and comprises a VL of SEQ ID NO:35 and a VH of SEQ ID NO:33 ([0189]. The amino acid sequence of SEQ ID NO: 35 is 100% identical to instant SEQ ID NO:16, 99.1% identical to instant SEQ ID NO:22, and comprises the CDR sequences of instant SEQ ID NOs: 8, 10 and 12 (see sequence alignment below). The amino acid sequence of SEQ ID NO: 33 is 99.2% identical to instant SEQ ID NO:26 and comprises the CDR sequences of instant SEQ ID NOs: 24, 4 and 6 (see sequence alignment below).  The multispecific antibody comprises a human Fc region from an IgG1, IgG2, IgG3 or IgG4 (claim 6).





Alignment of SEQ ID NO: 9 and instant SEQ ID NO:38:

    PNG
    media_image1.png
    293
    604
    media_image1.png
    Greyscale


Alignment of SEQ ID NO: 11 and instant SEQ ID NO:40:

    PNG
    media_image2.png
    255
    597
    media_image2.png
    Greyscale


Alignment of SEQ ID NO: 11 and instant SEQ ID NO:44:

    PNG
    media_image3.png
    234
    615
    media_image3.png
    Greyscale




Alignment of SEQ ID NO: 11 and instant SEQ ID NO:130:

    PNG
    media_image4.png
    272
    761
    media_image4.png
    Greyscale


Alignment of SEQ ID NO:35 and instant SEQ ID NO:16:

    PNG
    media_image5.png
    252
    610
    media_image5.png
    Greyscale


Alignment of SEQ ID NO:35 and instant SEQ ID NO:22:

    PNG
    media_image6.png
    229
    592
    media_image6.png
    Greyscale





Alignment of SEQ ID NO: 33 and instant SEQ ID NO:26:

    PNG
    media_image7.png
    326
    767
    media_image7.png
    Greyscale


SEQ ID NO:33 comprises instant SEQ ID NOs: 24, 4 and 6:

    PNG
    media_image8.png
    263
    830
    media_image8.png
    Greyscale


Dahlen et al. further discloses a method for treating a cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of the multispecific polypeptide, wherein the cancer prostate cancer, breast cancer, lung cancer, colorectal cancer, melanomas, bladder cancer, brain/CNS cancer, cervical cancer, esophageal cancer, gastric cancer, head/neck cancer, kidney cancer, liver cancer, lymphomas, ovarian cancer, pancreatic cancer and sarcomas.


Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 201-204, 206-213, 215-219 and 221-223 are rejected under 35 U.S.C. 103 as being obvious over Dahlen et al. (US 2019/0169308, pub. date: 6/6/2019, effectively filed date: 4/22/2016), in view of WO2016094873 (pub. date: 6/16/2016).
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Dahlen have been set forth above as they apply to claims 202-204, 206-213, 216-219 and 221-223. 
Dahlen does not teach the human Fc domain comprises SEQ ID NO:158.  
WO2016/094873 teaches a human Fc domain comprises SEQ ID NO:317,which is 100% identical to instant SEQ ID NO:158. 
Alignment of SEQ ID NO: 317 and instant SEQ ID NO:158:


    PNG
    media_image9.png
    417
    731
    media_image9.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a multispecific antibody comprising a human Fc domain of SEQ ID NO:158 in view of WO2016/04873. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Dahlen teaches a multispecific antibody comprising a human Fc region from an IgG1, IgG2, IgG3 or IgG4 (claim 6) and WO2016/094873 teaches a human Fc domain comprises SEQ ID NO:317, which is 100% identical to instant SEQ ID NO:158. 

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 201-223 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,239,949. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 of U.S. Patent No. 10/239,949 disclose a multispecific polypeptide comprising a first single chain variable fragment (scFv) domain and a second scFv domain linked together by a binding domain linker and an immunoglobulin Fc domain, wherein the immunoglobulin Fc domain comprises a hinge region and an immunoglobulin constant region;  wherein the multispecific polypeptide is capable of forming a homodimer by association with a second identical multispecific polypeptide;  
wherein the first scFv domain specifically binds to human 5T4 and comprises: (i) an immunoglobulin heavy chain variable region comprising a heavy chain complementarity determining region (HCDR)-1 amino acid sequence of SEQ ID NO: 30, an HCDR2 amino acid sequence of SEQ ID NO: 32, and an HCDR3 amino acid sequence of SEQ ID NO: 34;  and (ii) an immunoglobulin light chain variable region comprising a light chain complementarity determining region (LCDR)-1 amino acid sequence of SEQ ID NO: 42, an LCDR2 amino acid sequence of SEQ ID NO: 10, and an LCDR3 amino acid sequence of SEQ ID NOs: 36;  and 
wherein the second scFv domain specifically binds to human 4-1BB and comprises: (i) an immunoglobulin heavy chain variable region comprising an HCDR1 amino acid sequence of SEQ ID NO: 2, an HCDR2 amino acid sequence of SEQ ID NO: 4, and an HCDR3 amino acid sequence of the SEQ ID NO: 6;  and (ii) an immunoglobulin light chain variable region comprising an LCDR1 amino acid sequence of SEQ ID NO: 8, an LCDR2 amino acid sequence of SEQ ID NO: 10, and an LCDR3 amino acid sequence of SEQ ID NO: 12.
Claims 1-20 of U.S. Patent No. 10/239,949 further disclose that the multispecific polypeptide comprises, from amino-terminus to carboxyl-terminus: (i) the first scFv domain, (ii) the hinge region, (iii) the immunoglobulin constant region, (iv) the binding domain linker, and (v) the second scFv domain,
the first scFv domain comprises the immunoglobulin heavy chain variable region of SEQ ID NO: 38 and the immunoglobulin light chain variable region of SEQ ID NO: 44. 
 the first scFv domain comprises the immunoglobulin heavy chain variable region of SEQ ID NO: 46 and the immunoglobulin light chain variable region of SEQ ID NO:48. 
 the second scFv domain comprises the immunoglobulin heavy chain variable region of SEQ ID NO: 14 and the immunoglobulin light chain variable region of SEQ ID NO: 16,
the first scFv domain is SEQ ID NO: 120, and the second scFv domain is SEQ ID NO: 110,
 the polypeptide comprises SEQ ID NO: 172, or 174 
the first scFv domain comprises SEQ ID NO: 122 and the second scFv domain comprises SEQ ID NO: 110,
The multispecific polypeptide of claim 1, wherein the first scFv domain comprises a mutation in the framework region compared to the framework region of SEQ ID NOs: 130 or 170.
wherein binding of the multispecific polypeptide to an effector cell results in increased effector cell activation, increased effector cell proliferation, or wherein binding of the multispecific polypeptide to an effector cell and a 5T4-expressing cell results in enhanced effector cell-dependent lysis of the 5T4-expressing cell. 
Claims 1-20 of U.S. Patent No. 10/239,949 further discloses a method for treating a cancer in a subject, wherein said cancer is characterized by expression of 5T4, the method comprising administering to the subject a therapeutically effective amount of the multispecific polypeptide of claim 1, wherein the cancer is breast cancer, pancreatic cancer, ovarian cancer, non-small cell lung cancer, mesothelioma, chronic lymphocytic leukemia (CLL), mantle cell leukemia (MCL), acute lymphoblastic leukemia (ALL), squamous cell carcinoma, melanoma, adrenal cancer, bladder cancer, cervical cancer, renal cancer, gastric cancer, prostate cancer, thyroid cancer, liver cancer, uterine cancer, sarcoma, carcinoma, or head and neck cancer.
 The amino acid sequences of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 30, 32, 34, 42, 10, 36, 14, 16, 46, 48, 122, 110, 130, 170, 172 and 174 are 100% identical to instant SEQ ID NOs: 2, 4, 6, 8, 10, 12, 30, 32, 34, 42, 10, 36, 14, 16, 46, 48, 122, 110, 130, 170, 172 and 174, respectively. Therefore, claims 1-20 of U.S. Patent No. 10/239,949 disclose every limitation of instant claims. 

19.	Claims 201-223 are rejected as being unpatentable over claims 1-19 of U.S. Patent No. 11,312,786. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-19 of U.S. Patent No. 11,312,786 disclose a multispecific polypeptide comprising a first scFv domain and a second scFv domain, wherein the first and second scFv domains are linked together by a binding domain linker or a binding domain linker and an immunoglobulin Fc domain, wherein the immunoglobulin Fc domain comprises a hinge region and an immunoglobulin constant region; and wherein the second scFv domain specifically binds to human 4-1BB and comprises: (i) an immunoglobulin heavy chain variable region comprising an HCDR1 amino acid sequence of SEQ ID NO: 2, an HCDR2 amino acid sequence of SEQ ID NO: 4, and an HCDR3 amino acid sequence of SEQ ID NO: 6; and (ii) an immunoglobulin light chain variable region comprising an LCDR1 amino acid sequence of SEQ ID NO: 8, an LCDR2 amino acid sequence of SEQ ID NO: 10, and an LCDR3 amino acid sequence of SEQ ID NO: 12, 
wherein the multispecific polypeptide comprises, from amino-terminus to carboxyl-terminus, (i) the first scFv domain, (ii) a binding domain linker, and (iii) the second scFv domain, 
wherein the multispecific polypeptide comprises, from amino-terminus to carboxyl-terminus, (i) the second scFv domain, (ii) a binding domain linker, and (iii) the first scFv domain.
wherein the multispecific polypeptide comprises, from amino-terminus to carboxyl-terminus, (i) the first scFv domain, (ii) a hinge region, (iii) an immunoglobulin constant region, (iv) a binding domain linker, and (v) the second scFv domain.
wherein the binding domain linker comprises an amino acid sequence selected from SEQ ID NOs: 85-108.
wherein the second scFv domain comprises a heavy chain variable region comprising SEQ ID NO:14 and a light chain variable region selected from the group consisting of SEQ ID NO: 16 and 22.
wherein the first scFv domain specifically binds to human 5T4 and comprises: (i) an immunoglobulin heavy chain variable region comprising an HCDR1 amino acid sequence of SEQ ID NO: 30, an HCDR2 amino acid sequence of SEQ ID NO: 32, and an HCDR3 amino acid sequence of SEQ ID NO: 34; and (ii) an immunoglobulin light chain variable region comprising an LCDR1 amino acid sequence of SEQ ID NO: 42, an LCDR2 amino acid sequence of SEQ ID NO: 10, and an LCDR3 amino acid sequence of SEQ ID NO: 36.
wherein the first scFv domain specifically binds to human 5T4 and comprises the amino acid sequence selected from the group consisting of SEQ ID NOs: 120, 122, and 124.
wherein the polypeptide comprises an amino acid sequence having at least 90% sequence identity to a sequence selected from the group consisting of SEQ ID NOs: 138, 140, 172, and 174.
wherein the first scFv domain binds to an extracellular domain of 5T4 and wherein the second scFv domain binds to an extracellular domain of 4-1BB.
wherein binding of the multispecific polypeptide to an effector cell results in enhanced effector cell activation.
wherein the light chain variable region and/or the heavy chain variable region of the first scFv domain or the 4-1BB-binding domain is humanized.
wherein the first scFv domain specifically binds to human 5T4 and comprises: (i) an immunoglobulin heavy chain variable region comprising an HCDR1 amino acid sequence of SEQ ID NOs: 30, an HCDR2 amino acid sequence of SEQ ID NO: 32, and an HCDR3 amino acid sequence of SEQ ID NO: 34; and (ii) an immunoglobulin light chain variable region comprising an LCDR1 amino acid sequence of SEQ ID NO: 8, an LCDR2 amino acid sequence of SEQ ID NOs: 10, and an LCDR3 amino acid sequence of SEQ ID NOs: 36.
wherein the first scFv domain specifically binds to human 5T4 and comprises: (i) an immunoglobulin heavy chain variable region comprising an HCDR1 amino acid sequence of SEQ ID NOs: 30, an HCDR2 amino acid sequence of SEQ ID NO: 32, and an HCDR3 amino acid sequence of SEQ ID NO: 34; and (ii) an immunoglobulin light chain variable region comprising an LCDR1 amino acid sequence of SEQ ID NO: 42, an LCDR2 amino acid sequence of SEQ ID NOs: 10, and an LCDR3 amino acid sequence of SEQ ID NOs: 36.
wherein the first scFv domain specifically binds to human 5T4 and comprises: (i) an immunoglobulin heavy chain variable region comprising an HCDR1 amino acid sequence of SEQ ID NOs: 52, an HCDR2 amino acid sequence of SEQ ID NO: 32, and an HCDR3 amino acid sequence of SEQ ID NO: 34; and (ii) an immunoglobulin light chain variable region comprising an LCDR1 amino acid sequence of SEQ ID NO: 42, an LCDR2 amino acid sequence of SEQ ID NOs: 10, and an LCDR3 amino acid sequence of SEQ ID NOs: 36.
wherein the first scFv domain specifically binds to human 5T4 and comprises: (i) an immunoglobulin heavy chain variable region comprising an HCDR1 amino acid sequence of SEQ ID NOs: 60, an HCDR2 amino acid sequence of SEQ ID NO: 62, and an HCDR3 amino acid sequence of SEQ ID NO: 34; and (ii) an immunoglobulin light chain variable region comprising an LCDR1 amino acid sequence of SEQ ID NO: 54, an LCDR2 amino acid sequence of SEQ ID NOs: 10, and an LCDR3 amino acid sequence of SEQ ID NOs: 36.
Claims 1-19 of U.S. Patent No. 11,312,786 further discloses a method for treating a cancer in a subject, wherein said cancer is characterized by expression of 5T4, the method comprising administering to the subject a therapeutically effective amount of the multispecific polypeptide of claim 1, wherein the cancer is breast cancer, pancreatic cancer, ovarian cancer, non-small cell lung cancer, mesothelioma, chronic lymphocytic leukemia (CLL), mantle cell leukemia (MCL), acute lymphoblastic leukemia (ALL), squamous cell carcinoma, melanoma, adrenal cancer, bladder cancer, cervical cancer, renal cancer, gastric cancer, prostate cancer, thyroid cancer, liver cancer, uterine cancer, sarcoma, carcinoma, or head and neck cancer.
The amino acid sequences of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 30, 32, 34, 42, 10, 36, 14, 16, 46, 48, 110, and 122 are 100% identical to instant SEQ ID NOs: 2, 4, 6, 8, 10, 12, 30, 32, 34, 42, 10, 36, 14, 16, 46, 48, 110 and 122, respectively. 

Conclusion
21.	No claims are allowed.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643